721 F.2d 1323
EXPEDIENT SERVICES, INC., John Curry, Ralph Rhinelander, andRichard Frazier, on behalf of themselves and allothers similarly situated, Plaintiffs- Appellants,v.James M. BEGGS, Administrator of the National Aeronauticsand Space Administration, and Raymond J. Donovan,Secretary of Labor, United States Dept.of Labor, Defendants-Appellees.
No. 82-3166.
United States Court of Appeals,Eleventh Circuit.
Dec. 27, 1983.

William H. Andrews, Robert G. Riegel, Jr., Jacksonville, Fla., Michael Ernest Avakian, Center On National Labor Policy, North Springfield, Va., for plaintiffs-appellants.
Kendell Wherry, Asst. U.S. Atty., Orlando, Fla., June Edwards Wagoner, U.S. Dept. of Justice, Washington, D.C., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Florida.
Before FAY and HENDERSON, Circuit Judges, and TUTTLE, Senior Circuit Judge.
PER CURIAM:


1
Appellees have urged that this appeal should be dismissed for mootness.  The parties do not agree on the factual occurrences since the entry of the judgment in the district court.  In order that we may properly address this issue we remand the matter to the district court and request that proceedings be had so as to allow the making of additional findings surrounding the issue of mootness.  We request that this be done within ninety (90) days.  Jurisdiction is retained and the matter will be ruled upon following this limited remand.